EXHIBIT Section 1350 Certification In connection with this annual report of ML Trend-Following Futures Fund L.P. (the “Partnership”) on Form10-K/A for the year ended December 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (this “Report”), I, Justin C. Ferri, Chief Executive Officer, President and Manager of Merrill Lynch Alternative Investments LLC, the general partner of the Partnership, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant of the Sarbanes-Oxley Act of 2002, that: 1.This Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Partnership. Date: March 2, 2010 By /s/ JUSTIN C.
